Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 28, 2002 (People v Cormier, 294 AD2d 593 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered December 13, 1999.
Ordered that the application is . denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, PJ., Florio, Adams and Santucci, JJ., concur.